Citation Nr: 1145497	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-41 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

The Veteran served on active duty from February 1962 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision, by the North Little Rock, Arkansas, Regional Office (RO), which denied the Veteran's claim for a compensable evaluation for bilateral hearing loss.  

On September 22, 2010, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he provided written waiver of RO review under 38 C.F.R. § 20.1304 (2010).  

In April 2011, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in August 2011.  

The duty to assist requires that VA make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, and in claims for disability compensation, the duty to assist requires that VA provide medical examinations or obtain medical opinions when necessary for a decision.  See 38 C.F.R. § 3.159.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

As noted above, the Board remanded the case to the RO in April 2011.  In its remand, the Board directed that the Veteran be afforded a VA examination in order to determine the severity of his bilateral hearing loss.  The examiner was asked to assess the nature and severity of the Veteran's bilateral hearing loss.  The examiner was requested to provide a complete rationale for any stated opinion.  See Martinak v. Nicholson, 21 Vet. App. 447, 455(2007) (held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  

Pursuant to the April 2011 Board remand, the Veteran was afforded a VA examination in June 2011.  At that time, it was noted that the Veteran was fitted with hearing aids in both ears on January 21, 2010.  The Veteran indicated that he asked people to repeat themselves, and he watched television with the caption on.  Following an Audiological evaluation, the examiner reported a mild sensorineural hearing loss from 1500 to 2000 hertz level, and a severe high frequency sensorineural hearing loss in the right ear; the left ear had a mild to moderate sensorineural hearing loss from 1500 to 2000 hertz levels, and a severe rising to moderately severe high frequency sensorineural hearing loss.  The examiner stated that word recognition scores were not considered acceptable for rating purposes due to the pattern of the responses.  This was not explained.

The Board finds this examination report to be incomplete, as it does not explain the reasons why the word recognition scores were considered invalid for rating purposes.  Under these circumstances, the Veteran's case must once again be REMANDED for the purpose of conducting an audiometric evaluation which is adequate for rating purposes.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The Veteran should be afforded a VA audiometric examination for compensation purposes in order to accurately determine the severity of his service-connected bilateral hearing loss.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  At a minimum, the examination report should contain entries for pure tone thresholds at the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz for each ear, as well as speech discrimination (recognition) scores obtained utilizing Maryland CNC wordlists.  Should any result be considered invalid, such as speech recognition scores, the examiner should specifically explain the reason for that determination.  The examiner should also explain what was meant by the June 2011 report where it was noted that speech recognition scores were not acceptable because of the pattern of responses.

The examiner should also express an opinion addressing functional effects of the bilateral hearing loss.  A complete rationale for all opinions expressed should be provided.  If the Veteran does not appear for examination or does not cooperate with the testing protocol, this should be explained.

2.  The AOJ must ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

3.  Thereafter, the AOJ should readjudicate the issue on appeal on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decisions reached.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


